Title: From Thomas Jefferson to Frederick H. Wollaston, 18 December 1807
From: Jefferson, Thomas
To: Wollaston, Frederick H.


                        
                            Sir
                            
                            Washington Dec. 18. 07.
                        
                        Incessant occupation has put it out of my power to answer a private letter for many days past. this must
                            apologize for my being so late in acknoleging the reciept of your favor of Dec. 9. I thank you for the care you have been
                            so kind as to take of the articles from my friend mr Mazzei, and I will pray you to put the box of wine into the hands of
                            Genl. Shee with my request that he will be so good as to send it round by the first vessel from Philadelphia to this
                            vicinity. the other article I shall be glad to recieve from your own hands when I shall have the pleasure of seeing you
                            here. I present you my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    